DETAILED ACTION

Response to Remark

This communication is considered fully responsive to the amendment filed on 11/11/21.
a. Independent claims 26 and 27 have been amended.
b. Objections to the specification is withdrawn since it has being amended accordingly.
c. The Double Patenting rejection has been withdrawn since T.D. has been filed and approved.
		
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 26 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cakulev et al (US 2013/0072156, “Cakulev”) in view of Ramachandran et al. (US 2012/0120789, “Ramachandran”) and further in view of Lindoff (US 2010/0279638, “Lindoff”).
Regarding claim 26, Cakulev discloses a user equipment (UE) for communicating in a communication system configured to support CDMA2000 interworking in LTE shared networks (See 102 fig.2, ‘UE powers up and attaches to LTE’; See ¶.10, when a mobile device communicates through an LTE network portion of a communication system but, in anticipation of a handover to the CDMA2000 network), the UE comprising:
- a memory for storing instructions; and one or more processors (See 410 fig.4, a processor and a memory in mobile device) configured to execute the instructions to: 
- receive information, broadcast by a base station served by the LTE shared networks, including (Cakulev, See fig.2, ‘(M1) SIB 8’ from eNB of an LTE shared network; See 102 fig.2 and ¶.27, UE powers up and attaches to LTE eNB 102, RRC connected; See fig.2, ‘(M3) CDMA2000-CSBParametersResponse’ from eNB; See ¶.30, the AUTH parameters in the access parameters message broadcasted as the part of overhead message stream on the forward common control channel (Paging Channel). If AUTH indicates that global challenge authentication needs to be performed, the serving base station also includes the global random challenge parameter RAND in the same message; See ¶.38, The LTE portion of the mobile device generates and sends the LTE RRC Message "Cdma2000-CSFB-Parameters-Request" asking for access parameters needed for creating the CDMA2000 message. The eNB returns the AUTH and RAND in the message M3 "Cdma2000-CSFB-Parameters-Response." These parameters are communicated to the CDMA2000 portion of the mobile device, and the CDMA2000 message is created including the required AUTH and RAND; Examiner’s Note: Ramachandran discloses broadcasting of SIB);
- at least one of sets of network parameters (See fig.2, parameters of ‘SIB 8’, ‘(M3) CDMA2000-CSFBParametersResponse’, Cdma2000-RAND, and Cdma2000-OneXRTTMobilityParametes (AUTH=01)’).
Cakulev discloses a plurality of the parameters above, but silent on if the SIB is broadcasted and the receiving information includes a list of CDMA200 neighbor cells.
However, Ramachandran and Lindoff disclose the method of receiving the information broadcasted signal such as SIB (Ramachandran, See ¶.60, Logical Control Channels may include a Broadcast Control Channel (BCCH) which is a downlink (DL) channel for broadcasting system control information, a Paging Control Channel (PCCH) which is a DL channel that transfers paging information; See ¶.69, Physical Broadcast Channel (PBCH) for sending important system information within a cell; See ¶.233, receives the broadcast System Information and when it has the necessary information to access GERAN/UTRAN, establishes a radio signalling connection; Examiner’s Note: Cakulev also discloses “Paging Control Channel”) and “receiving a list of CDMA2000 neighbor cells (Lindoff, See fig.6 and ¶.149, WTRU may display one or more of the following to the user whether MRA is supported for the currently attached cell, for the current PLMN, for neighboring cells; See ¶.22, Lists of LTE, WCDMA, and GSM neighboring cells for IRAT mobility can be included in the information elements of System Information Block (SIB) Types 5, 6, and 7, respectively, and information elements of other SIB Types can include lists of other cells, e.g., CDMA2000, etc).”
- wherein each of the at least one of the sets of the network parameters is associated with a respective CDMA2000 network (Lindoff, See ¶.22, list of neighboring cells …information elements of other SIB Types can include lists of other cells, e.g., CDMA2000) and Public Land Mobile Network (PLMN) included in the LTE shared networks (Ramachandran, See ¶.84, for example, the MME checks the authorization of the UE to camp on the service provider's Public Land Mobile Network (PLMN) and enforces UE roaming restrictions; See ¶.233, The UE receives the broadcast System Information and when it has all of the necessary information to access the GERAN cell, establishes a radio signalling connection. In 6b, the UE moves to the target RAT, identifies a suitable cell preferably of the same PLMN as received in LAI IE of combined EPS/IMSI Attach/TAU Accept message, receives the broadcast System Information and when it has the necessary information to access GERAN/UTRAN, establishes a radio signalling connection); and 
- apply one of the at least one of the sets of the network parameters for mobility between the PLMN (Ramachandran, See the rejection above described in ¶.84) and the CDMA2000 network associated with the one of the at least one of the sets of the network parameters (Lindoff, See the rejection above described in ¶.22), wherein the one of the at least one of the sets of the network parameters is associated with a PLMN of the UE (Ramachandran, See the rejection above described in ¶.84 and ¶.233).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “receiving the SIB information broadcasted from eNB” as taught by Ramachandran and “receiving a list of CDMA2000 neighbor cells” as taught by Lindoff into the system of Cakulev, so that it provides a way of identifying a suitable cell preferably of the same PLMN (Ramachandran, See ¶.233) by using System Information Block (SIB) including list of CDMA2000 neighboring cells (Lindoff, See ¶.22).

Regarding claim 27, it is a method claim performed by a UE corresponding to the user equipment claim 26 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s plurality of addition and deletion of the claims, examiner has clarified and totally remapped the rejection to the argued claim limitations, using the prior art of record in the current prosecution of the claims. The previous 103 rejection of Cakulev in view of Ramachandran and Kubo and further in view of Lindoff has been replaced with a rejection of Cakulev in view of Ramachandran and further in view of Lindoff. Therefore, applicant’s arguments have been considered in the new 103 rejection.

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art of Breau et al. (US 8,547,912) discloses the method of creating a simplified ability for CDMA operators to support seamless IP roaming with LTE network operators through a simple interface at the IP signaling layer (See fig.5 and col.10, lns.25-46). That is, Breau discloses the method of seamless handover between LTE network and CDMA operators (CDMA networks).

                                        Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG H PARK whose telephone number is (571)272-8565. The examiner can normally be reached on Mon-Fri during M-F: 6:30 AM-3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-56305630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JUNG H PARK/      Primary Examiner, Art Unit 2411